DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/4/2021, 11/2/2021, 6/21/2021 and 2/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-5 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9-11 and 18-20 of US Patent of Fattal (US 11048085). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 11048085 and are therefore anticipated by said claims. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

	Claims 1 and 9 of US patent 11048085 teaches independent claim 1 of instant application; claim 18 of US patent 11048085 teaches independent claim 16 of instant application. And claims 1-3, 7, 10-11 and 19-20 of US patent 11048085 teach dependent claims 3-5 and 17-18 of instant application. It would have been obvious to one of ordinary skill in the art before the time of filing to provide the structure and numerical conditions of claims 1-3, 7, 9-11 and 18-20 of US patent US 11048085, since they include the structure and numerical conditions of claims 1, 3-5 and 16-18 of this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Daiku (US 20090213300).

Regarding Claim 1, Daiku teaches a privacy display (abstract; fig. 1, fig. 12 and fig. 13) comprising: 

a light guide configured to guide light within the light guide as guided light (fig. 1-fig. 3, 11- light guide) having a predetermined collimation factor (¶[0016], line 6-10, an optical deflection element that changes light emitted from the first light source into first illumination light having a maximum value of an exit light intensity present in a direction parallel to a normal line of the surface light source, a predetermined spread angle range,…);

a diffraction grating at a surface of the light guide (fig. 1-fig. 3, 14), the diffraction grating being configured to diffractively couple out a portion of the guided light from the light guide as diffractively coupled-out light (fig. 3, 14 and light rays) and to direct and concentrate the diffractively coupled-out light into a viewbox (fig. 12A shows the viewbox); and 

a light valve array configured to modulate the diffractively coupled-out light to provide a private image within the viewbox (fig. 1, 1, 1a; ¶[0049], line 1-13, this liquid crystal display apparatus includes: a liquid crystal display device 1, a surface light source 9, and a controller 27. The display device includes a screen region 1a in which a plurality of pixels that control transmission of light are aligned in a matrix form, and displays an image corresponding to an image signal supplied to each of the plurality of pixels),

wherein the predetermined collimation factor of the guided light within the light guide is selected to determine an extent of the viewbox (fig. 12A; ¶[0016], line 6-10, an optical deflection element that changes light emitted from the first light source into first illumination light having a maximum value of an exit light intensity present in a direction parallel to a normal line of the surface light source, a predetermined spread angle range,…), the private image being configured to be exclusively visible within the viewbox (fig. 12A, shows a private viewbox in a cone display from a public view field of fig. 13A-C).

Regarding Claim 2, Daiku teaches the privacy display of Claim 1, wherein principal light beams of the diffractively coupled-out light are directed toward a middle of the viewbox (fig. 12A, shows a private viewbox; fig. 5A shows the diffracted light direction).

Regarding Claim 3, Daiku teaches the privacy display of Claim 1, wherein the viewbox is a two-dimensional viewbox located in a plane parallel to the light guide surface (fig, 1, 1a, 11; fig. 12A), and wherein the diffraction grating comprises a plurality of curved diffractive features configured to direct and concentrate the diffractively coupled-out light in two orthogonal directions into the two- dimensional viewbox (fig. 2, fig. 3 and fig. 4A-B, 11, 14; fig. 12A).

Regarding Claim 4, Daiku teaches the privacy display of Claim 3, wherein the plurality of curved diffractive features comprises one or both of concentric curved ridges and concentric curved grooves having a center of curvature (fig. 2 and fig. 3, 14).

Regarding Claim 6, Daiku teaches the privacy display of Claim 1, wherein a viewing cone of the viewbox has a negative cone angle (fig. 12A, private viewbox; fig. 13A-C, public view field, the viewbox has a smaller cone angle in the public view field), 

the extent of the viewbox being less than a size of the privacy display (--as the structure and materials provided by Daiku is same to that recited in the claim 1, then it is expect the image size provided by Daiku has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 7, Daiku teaches the privacy display of Claim 1, wherein the diffraction grating comprises a plurality of sub-gratings, the sub-gratings of the plurality being spaced apart from one another on the light guide surface and configured to cooperatively direct and concentrate the diffractively coupled-out light into the viewbox (fig. 2, fig. 3 and fig 4A-B, 14- a plurality of gratings; fig. 5A-light direction; and fig. 12A- the viewbox).

Regarding Claim 8, Daiku teaches a dual-mode privacy display system (abstract; fig. 1 and fig. 12, fig 13) comprising the privacy display of Claim 1 (fig. 1), the dual-mode privacy display system further comprising a broad-angle backlight configured to provide broad-angle light (figs. 1-3, 26, 10 + 25a-c), the light guide being between the broad-angle backlight and the light valve array (figs, 1-3, 1+1a, 11, 10+ 25a-c), 

wherein the light guide is configured to pass the broad-angle light through the light guide from a bottom surface to a top surface (fig. 3, 11, 10+ 25a-c) and the light valve array is further configured to modulate the broad-angle light that passes through the light guide (fig. 1, 1, 1a), the dual- mode privacy display system having a privacy mode configured to provide the private image using the diffractively coupled-out light modulated by the light valve array (fig. 1, 27; fig. 12A) and a public mode configured to provide a public image using the broad-angle light modulated by the light valve array, the public image being visible both inside and outside the viewbox (fig. 13A-C).

Regarding Claim 9, Daiku teaches a dual-mode privacy display system (abstract; fig. 1 and fig. 12, fig 13) comprising: 

a broad-angle backlight configured to provide broad-angle emitted light in a public mode of the dual-mode privacy display system (fig. 1, 10, 25a-c, 10; fig. 13A-C, shows public view field); 

a diffraction grating-based backlight configured to provide diffractively coupled- out light as directional emitted light into a viewbox in a privacy mode of the dual-mode privacy display system (fig. 1-fig. 3, 11- light guide, 14- diffraction grating; fig. 12A shows the viewbox in a privacy mode); and 

a light valve array configured to modulate the broad-angle emitted light to provide a public image in the public mode and to modulate the directional emitted light to provide a private image in the privacy mode (fig. 1, 1, 1a, 27; ¶[0049], line 1-13, this liquid crystal display apparatus includes: a liquid crystal display device 1, a surface light source 9, and a controller 27. The display device includes a screen region 1a in which a plurality of pixels that control transmission of light are aligned in a matrix form, and displays an image corresponding to an image signal supplied to each of the plurality of pixels; ¶[0028], line 1-6, a controller including a display drive circuit that supplies the image signal to each pixel in the liquid crystal display device to display an image in the liquid crystal display device, and a light source drive circuit that controls lighting states of the first and the second light sources in accordance with an image displayed in the liquid crystal display device; fig. 12A and fig. 13A-C),

the private image being exclusively visible within the viewbox (fig. 12A shows the private viewbox) and the public image being visible both inside and outside the viewbox (fig. 13A-C, shows public view field, which including the viewbox 13A),

wherein the diffraction grating-based backlight is separate from and located between the broad-angle backlight and the light valve array (figs, 1-3, 1+1a, 11, 10+ 25a-c).

Regarding Claim 10, Daiku teaches the dual-mode privacy display system of Claim 9, where the diffraction grating-based backlight comprises: 

a light guide configured to guide light (fig. 1-fig. 3, 11- light guide) as guided light having a predetermined collimation factor (¶[0016], line 6-10, an optical deflection element that changes light emitted from the first light source into first illumination light having a maximum value of an exit light intensity present in a direction parallel to a normal line of the surface light source, a predetermined spread angle range,…); and 

a diffraction grating at a surface of the light guide (fig. 1-fig. 3, 14), the diffraction grating being configured to diffractively couple out a portion of the guided light from the light guide as the directional emitted light and to direct and concentrate the directional emitted light into the viewbox (fig. 4A; fig. 12A shows the private viewbox), wherein the predetermined collimation factor is selected to determine an extent of the viewbox at a viewing distance from the dual-mode privacy display system (¶[0016], line 6-10, an optical deflection element that changes light emitted from the first light source into first illumination light …., a predetermined spread angle range,…).

Regarding Claim 12, Daiku teaches the dual-mode privacy display system of Claim 10, wherein the diffraction grating comprises a plurality of curved diffractive features configured to direct and concentrate the directional emitted light in two orthogonal directions to provide the viewbox as a two-dimensional viewbox located in a plane parallel to a surface of the light guide (fig. 2, fig. 3 and fig. 4A-B, 11, 14; fig. 12A).

Regarding Claim 13, Daiku teaches the dual-mode privacy display system of Claim 10, further comprising a light source optically coupled to a light-entrance edge of the light guide (fig. 1, 25a-c), the light source being configured to inject light into the light guide to be guided within the light guide as the guided light having the predetermined collimation factor (fig. 1-3, 11; ¶[0016], line 6-10, an optical deflection element that changes light emitted from the first light source into first illumination light …., a predetermined spread angle range,…).

Regarding Claim 14, Daiku teaches the dual-mode privacy display system of Claim 10, wherein the diffraction grating comprises a plurality of sub-gratings spaced apart from one another on the light guide surface, the plurality of sub-gratings being configured to cooperatively direct and concentrate the diffractively coupled-out light into the viewbox (fig. 2, fig. 3 and fig 4A-B, 14- a plurality of gratings; fig. 5A-light direction; and fig. 12A- the viewbox).

Regarding Claim 15, Daiku teaches the dual-mode privacy display system of Claim 9, wherein a cone angle of a viewing cone is a negative cone angle (fig. 12A, private viewbox; fig. 13A-C, public view field, the viewbox has a smaller cone angle in the public view field), an extent of the viewbox being less than a size of the dual-mode privacy display system (--as the structure and materials provided by Daiku is same to that recited in the claim 1, then it is expect the image size provided by Daiku has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977))..

Regarding Claim 16, Daiku teaches a method of operation of a privacy display (abstract; fig. 1 and fig. 12, fig 13), the method further comprising: 

guiding light in a light guide as guided light (fig. 1-fig. 3, 11- light guide) having a predetermined collimation factor (¶[0016], line 6-10, an optical deflection element that changes light emitted from the first light source into first illumination light having a maximum value of an exit light intensity present in a direction parallel to a normal line of the surface light source, a predetermined spread angle range,…); 

diffractively coupling out a portion of the guided light as diffractively coupled-out light and directing the diffractively coupled-out light into a viewbox using a diffraction grating optically coupled to the light guide (fig. 1-fig. 3, 11- light guide, 14- diffraction grating; fig. 12A shows the viewbox in a privacy mode); and 

modulating the diffractively coupled-out light using a light valve array to form a private image within the viewbox (fig. 1, 1, 1a, 27; ¶[0049], line 1-13, this liquid crystal display apparatus includes: a liquid crystal display device 1, a surface light source 9, and a controller 27. The display device includes a screen region 1a in which a plurality of pixels that control transmission of light are aligned in a matrix form, and displays an image corresponding to an image signal supplied to each of the plurality of pixels; ¶[0028], line 1-6, a controller including a display drive circuit that supplies the image signal to each pixel in the liquid crystal display device to display an image in the liquid crystal display device, and a light source drive circuit that controls lighting states of the first and the second light sources in accordance with an image displayed in the liquid crystal display device; fig. 12A and fig. 13A-C), 

wherein the predetermined collimation factor of the guided light is selected to determine an extent of the viewbox at a viewing distance from the privacy display (¶[0016], line 6-10, an optical deflection element that changes light emitted from the first light source into first illumination light …., a predetermined spread angle range,…), the private image being exclusively visible within the viewbox (fig. 12A, private viewbox; fig. 13A-C, public view field, the viewbox is in the public view field).

Regarding Claim 18, Daiku teaches the method of operation of a privacy display of Claim 16, further comprising optically coupling light provided by a light source into the light guide at a light-entrance edge as the guided light (fig. 1, 25a-c), wherein optically coupling light provides collimated light having the predetermined collimation factor to be guided as the guided light (fig. 1-3, 11; ¶[0016], line 6-10, an optical deflection element that changes light emitted from the first light source into first illumination light …., a predetermined spread angle range,…).

Regarding Claim 19, Daiku teaches the method of operation of a privacy display of Claim 16, further comprising: 

providing broad-angle light using a broad-angle backlight that is separate and spaced apart from the light guide (figs. 1-3, 26, 10 + 25a-c), the light guide being between the broad-angle backlight and the light valve array (figs, 1-3, 1+1a, 11, 10+ 25a-c); and 

modulating the provided broad-angle light to form a public image(fig. 1, 27, 1, 1a), the public image being visible both inside and outside the viewbox (fig. 13A-C), 

wherein the public image is formed during a public mode and the private image is formed during a privacy mode (fig. 12 A and fig. 13A-C).

Regarding Claim 20, Daiku teaches the method of operation of a privacy display of Claim 16, wherein the diffraction grating comprises a plurality of sub-gratings, the sub-gratings of the plurality being spaced apart on the light guide surface and configured to cooperatively concentrate the diffractively coupled-out light into the viewbox (fig. 2, fig. 3 and fig 4A-B, 14- a plurality of gratings; fig. 5A-light direction; and fig. 12A- the viewbox).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daiku (US 20090213300) in the view of Tanoue et al (US 6967698).

Regarding Claim 5, 11 and 17, Daiku disclose as set forth above but does not specifically disclose that the privacy display/method, wherein the diffraction grating comprises diffractive features having a feature spacing between adjacent diffractive features that decreases with increasing distance from a light-entrance edge of the light guide.

However, Tanoue teaches a plane light source (abstract), wherein the diffraction grating comprises diffractive features having a feature spacing between adjacent diffractive features that decreases with increasing distance from a light-entrance edge of the light guide (fig. 10, 29; fig. 11, 29 and fig. 12, 29).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Daiku by the light source of Tanoue for the purpose of higher efficiency (col. 3, line 27-30).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872